Citation Nr: 0814928	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-13 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant's spouse had qualifying service (and 
was a veteran) for purposes of establishing entitlement to VA 
death benefits.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant alleges that her deceased husband had 
recognized service with the U.S. Armed Forces of the Far East 
(USAFFE) during World War II.  He died in December 1999.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decisional letter of the 
Manila RO.


FINDING OF FACT

The service department has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the U.S. Armed Forces.


CONCLUSION OF LAW

As the appellant's husband did not have recognized service, 
he was not a veteran, and the threshold legal requirement for 
establishing entitlement to VA death benefits is not met.  
38 U.S.C.A. §§ 101, 107, 1310, 1541 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1 3.40, 3.41, 3.203 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does 
not apply in the instant case.  The only issue before the 
Board is whether the appellant's deceased spouse had 
qualifying service to establish veteran status; if not, she 
is not a proper claimant for VA benefits.  The record 
includes service department certification of nonservice.  
Because qualifying service and how it may be established are 
outlined in statute and regulation and because service 
department certifications of service are binding (and 
dispositive unless there is evidence suggesting that a 
request for recertification of service is necessary), the 
Board's review is limited to interpreting the pertinent law 
and regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).

Nonetheless, June 2005 and August 2005 letters explained the 
evidence necessary to substantiate the appellant's claim, the 
evidence VA was responsible for providing, the evidence she 
was responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  The appellant has not submitted any evidence to 
suggest recertification of her husband's service is 
necessary.

B.	Factual Background

The appellant contends that her spouse was a member of the 
Commonwealth Army of the Philippines and was inducted into 
the USAFFE in 1941.  She has submitted an Affidavit for 
Philippine Army Personnel in which the deceased indicated he 
was a USAFFE reservist, and a photocopy of a PA AGO Form 55 
showing that the deceased served honorably in the military 
service of the Philippine Commonwealth from November 1941 to 
June 1947.  

In September 2005, based on the information the appellant 
provided, the National Personnel Records Center (NPRC) 
certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.
In her November 2005 notice of disagreement, the appellant 
contends the NPRC's findings are unreliable as her spouse's 
records may have been damaged in the 1973 fire.

C.	Legal Criteria and Analysis

VA Death Compensation and Pension Benefits are payable to 
surviving spouses of veterans who meet evidentiary/qualifying 
requirements.  38 U.S.C.A. §§  1310, 1521, 1524.

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §  
101; 38 C.F.R. §  3.1(d).  Recognized Philippine guerrilla 
service (under a commissioned U.S. officer or a commissioned 
officer of the Commonwealth Army, recognized by and 
cooperating with U.S. Forces) is qualifying service for VA 
compensation benefits.  38 U.S.C.A. §  107; 38 C.F.R. § 3.40.  
Service department certifications will be accepted as 
establishing both recognized guerrilla service and 
unrecognized guerrilla service (under a recognized 
commissioned officer, who was a former member of the U.S. 
Armed Forces or the Commonwealth Army).  38 C.F.R. §  
3.40(d)(2).  The active service of members of the irregular 
forces guerilla will be the period certified by the service 
department.  38 C.F.R. §  3.41(d).  See also Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. §  3.203(a). When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they are not 
documents issued by a United States service department.  She 
has not submitted a DD Form 214, a Certification of Release 
or Discharge from Active Duty, or an original Certificate of 
Discharge from the U.S. Armed Forces.  Therefore, VA sought 
service department verification of whether the appellant's 
deceased spouse served in the U.S. Armed Forces in the 
Philippines (and specifically whether he had guerrilla 
service as alleged).  In September 2005, the service 
department (via the NPRC) certified it had no record of the 
appellant's husband serving as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U. S. Armed Forces.  This certification is 
binding on VA; VA has no authority to change or amend the 
finding.  Duro, 2 Vet. App. at 530.  The appellant contends 
her spouse's file may have been destroyed in the 1973 fire at 
the NPRC, and that the service department should certify his 
military service based on the Philippine documents submitted.  
Notably, the NPRC not indicated that the deceased spouse's 
file was amongst those lost or damaged in the fire at that 
facility.  Furthermore, the Board is bound by, and has no 
authority to disregard, the service department's 
certification.  If a change of service department 
certification is what the appellant seeks, her remedy lies 
with the service department and not with VA.

The appellant has provided no further evidence that would 
warrant a request for re-certification of her spouse's 
service/nonservice by the service department, and VA must 
abide by the service department's certification.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, 
the Board finds the appellant's deceased spouse did not have 
the requisite service and is not a veteran so as to establish 
basic eligibility for VA benefits.  Since the law is 
dispositive in this matter, the claim must be denied because 
of the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
ORDER

The appeal to establish basic legal entitlement to VA death 
benefits is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


